Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order finding that he committed an act that, if committed by an adult, would constitute the crime of unauthorized use of a motor vehicle in the third degree and adjudicating him a juvenile delinquent. He contends that the presentment agency failed to corroborate his admission that he took a vehicle without permission and drove it from Harbor Creek, Pennsylvania, to Jamestown, New York (see, Family Ct Act § 344.2 [3]). We disagree. The corroboration requirement is satisfied by the submission of additional evidence establishing that the crime occurred; it is not necessary that such evidence directly link the youth to the criminal act (see, Matter of Carmelo E., 57 NY2d 431, 433, rearg denied 58 NY2d 824). At the fact-finding hearing, the owner of the vehicle testified that the vehicle was removed from his driveway without permission, that the vehicle was found in Jamestown and that he had it towed from Jamestown to his home. The evidence further established that a set of car keys with a distinctive fob was found on respondent’s person, turned over to the Pennsylvania State Police and delivered to the vehicle owner. That additional evidence established that the crime was committed.
There is no merit to the contention that the determination adjudicating respondent a juvenile delinquent is contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Juvenile Delinquency.) Present — Green, J. P., Pine, Wisner, Hurlbutt and Callahan, JJ.